SUPPLEMENT DATED APRIL 30, 2015 TO PROSPECTUSES DATED APRIL 29, 2011 FOR MASTERS EXTRA NY, MASTERS ACCESS NY, MASTERS CHOICE NY, AND MASTERS FLEX NY PROSPECTUSES DATED MAY 1, 2007 FOR MASTERS REWARD NY AND MASTERS SELECT NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C This supplement contains information regarding a change to an investment option that is available under your Contract. Effective immediately, the name of the Oppenheimer Capital Income Fund/VA has changed to Oppenheimer Conservative Balanced Fund/VA. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters 1NY5/2015
